The motion made by the plaintiff on November 9, 1964, for a continuance in the appeal from the Superior Court in Hartford County is denied. See the opinion rendered on the appeal. Wilusz v. Ives, 152 Conn. 352, 206 A.2d 841.
The motion by the plaintiff to amend his assignment of errors in the appeal from the Superior Court in Hartford County is denied. See the opinion, rendered on the appeal. Wilusz v. Ives, 152 Conn. 352, 206 A.2d 841.
The motion by the plaintiff in this appeal from the Superior Court in Hartford County to join appeals is denied. See the opinion rendered on the appeal. Wilusz v. Ives, 152 Conn. 352, 206 A.2d 841.
The motion made by the plaintiff on November 12, 1964, for a continuance in the appeal from the Superior Court in Hartford County is denied. See the opinion rendered on the appeal. Wilusz v. Ives, 152 Conn. 352, 206 A.2d 841.
Submitted November 18, 1964
decided January 26, 1965
Harold M. Mulvey, attorney general, and Frederick D. Neusner, assistant attorney general, in opposition.